EXHIBIT 10.27

CONFIDENTIAL TREATMENT

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE REGISTRANT’S APPLICATION OBJECTING
TO DISCLOSURE AND REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2; THE
OMITTED PORTIONS HAVE BEEN MARKED WITH BRACKETS.

AGREEMENT REGARDING LOANS

This Agreement Regarding Loans is made this 14th day of June, 2006, by and among
Radnor Holdings Corporation, a Delaware corporation (“Radnor”), StyroChem U.S.,
Ltd., a Texas limited partnership (“SUL”), WinCup Texas, Ltd., a Texas limited
partnership (“WTL”), Wincup Holdings, Inc., a Delaware corporation (“WHI”)
(Radnor, SUL, WTL and WHI are each, a “Borrower” and collectively, the
“Borrowers”), WinCup Europe Delaware, Inc., a Delaware corporation (“WEDI”),
StyroChem Europe Delaware, Inc., a Delaware corporation (“SEDI”), Radnor
Chemical Corporation, a Delaware corporation (“RCC”), StyroChem Delaware, Inc.,
a Delaware corporation (“SDI”), StyroChem GP, L.L.C., a Delaware limited
liability company (“SGL”), StyroChem LP, L.L.C., a Delaware limited liability
company (“SLL”), WinCup GP, L.L.C., a Delaware limited liability company (“WGL”)
and WinCup LP, L.L.C., a Delaware limited liability company (“WLL”) (WEDI, SEDI,
RCC, SDI, SGL, SLL WGL and WLL are each a “Guarantor” and collectively, the
“Guarantors”) (the Borrowers and the Guarantors are collectively, the “Loan
Parties”), National City Business Credit, Inc., an Ohio corporation (“NCBC”),
Bank of America, N.A. (“BOA”), KeyBank, National Association (“Key”) and various
other financial institutions from time to time (NCBC, BOA, Key and such other
financial institutions are each, a “Lender” and collectively, the “Lenders”),
NCBC, as administrative and collateral agent for the Lenders and the Issuer (as
hereinafter defined) (in such capacity, the “Agent”), BOA, as syndication agent
for the Lenders and National City Bank, a national banking association, as the
issuer (the “Issuer”) (the “Agreement”).

RECITALS:

NCBC Loan

A. On or about December 29, 2005, the Loan Parties, the Agent, the Lenders and
the Issuer entered into a Revolving Credit and Security Agreement, dated
December 29, 2005, as amended by that certain First Amendment to Revolving
Credit and Security Agreement, dated March 31, 2006 (as may be further amended
from time to time, the “Credit Agreement”).

B. Under the terms of the Other Loan Documents (as defined herein), to secure
the Obligations (as defined in the Credit Agreement), the Loan Parties granted
to the Agent, for the benefit of itself, the Lenders and the Issuer, first
priority, duly perfected security interests in and to, among other things, all
of the Receivables, General Intangibles, Inventory, Investment Property,
proceeds and products of the foregoing, (all as more particularly defined or set
forth in the Credit Agreement), (collectively, the “Collateral”).



--------------------------------------------------------------------------------

C. To further ensure repayment of the Obligations (as defined in the Credit
Agreement), the Guarantors executed and delivered to the Agent, the Lenders and
the Issuer, a Guaranty and Suretyship Agreement, dated December 29, 2005 (the
“Guaranty”), pursuant to which the Guarantors jointly and severally became the
absolute and unconditional guarantors and sureties, as though they were primary
Obligors, for the prompt payment and performance when due of the Obligations and
the due and punctual performance of and/or compliance with all terms,
conditions, and covenants in the Other Loan Documents (as hereinafter defined).

D. To further ensure repayment of the Obligations, the Borrowers and PNC Bank,
National Association executed and delivered to the Agent, a letter agreement
dated December 29, 2005 (the “Blocked Account Agreement”), pursuant to which the
Borrowers and PNC Bank, National Association acknowledged the Agent’s first
priority security interests and liens in and to the Blocked Accounts and the
Agent’s rights thereto for the benefit of itself and the Lenders and the Issuer.

E. The Borrowers, the Agent, and National City Bank, a national banking
association are parties to an Acknowledgement of Control Over Lockbox, dated
December 29, 2005 (the “Control Agreement”), pursuant to which the Agent’s
control over the Lockbox (as defined in the Control Agreement) are established
for purposes of 9-104 of the Uniform Commercial Code as adopted in the State of
Ohio.

F. The Credit Agreement, the Financing Statements, the Guaranty, this Agreement,
and any and all documents, instruments, or agreements executed in connection
with any of the foregoing shall be referred to hereinafter collectively as the
“Other Loan Documents.”

G. The Agent, the Lenders and the Issuer have fully performed under the Other
Loan Documents and are not in default of any obligations they may have under any
of the Other Loan Documents.

Over-Advance

H. As of June 9, 2006, the Over-Advance was at least $20,824,016.84.

I. Pursuant to Section 2.6 of the Credit Agreement, the Over-Advance is
immediately due and payable.

The Obligations

J. As of June 9, 2006, there is $70,169,248.81 plus interest, late charges and
attorneys, professional and other fees and costs and expenses, due and owing
under the Other Loan Documents (the “Obligations”).

K. The Loan Parties acknowledge and agree that the Agent, for itself and the
Lenders and the Issuer, has the right to accelerate the Obligations and demand
immediate payment thereof. Notwithstanding such right, the Agent, for itself and
the Lenders and the Issuer, have not accelerated the Obligations but fully
reserve and preserve such right.

 

2



--------------------------------------------------------------------------------

Loan Parties’ Requests for Forbearance and Continued Advances

L. The Loan Parties have requested that (i) the Agent, the Lenders, and the
Issuer provide the Loan Parties with a period of time to reduce the
Over-Advance, (ii) forbear from exercising their rights and remedies occurring
as a result of the Existing Defaults (as hereinafter defined), and
(iii) continue to fund additional Advances through and including August 31,
2006.

M. The parties have determined that it is in their mutual best interests to
enter into this Agreement.

AGREEMENT

Now therefore, in consideration of the above premises, the sufficiency of which
is hereby acknowledged, and intending to be legally bound hereby, the Loan
Parties and the Agent, the Lenders and the Issuer hereby agree as follows:

1. Integration of Recitals; Definitions. The statements set forth in the
Recitals are incorporated herein by reference and are made an integral part of
this Agreement as if set forth herein at length. All capitalized terms not
defined herein shall have the meanings ascribed to them in the Credit Agreement,
unless the context clearly indicates otherwise. The following terms shall have
the meanings set forth below, unless the context clearly otherwise requires:

“A&M” shall mean Alvarez & Marsal, LLC.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 U.S.C. §101,
et seq., as may be amended from time to time.

“Budget” shall mean the cash flow budget attached hereto as Attachment “A.”

“Effective Date” shall mean June 9, 2006.

“Existing Defaults” shall have the meaning ascribed to such term in
Section 2.11.

“Interim COO” shall mean Stan Springel of A&M.

“Lenders’ Financial Advisor” shall mean Brandlin & Associates or any other
financial consultant or advisor engaged by the Agent.

“Lehman” shall mean Lehman Brothers, Inc.

“Letter of Credit Balance” shall mean the amount of outstanding Letters of
Credit under the Credit Agreement, as set forth on the Budget.

 

3



--------------------------------------------------------------------------------

“Over-Advance” shall mean the Advances under the Credit Agreement that exceed
the Formula Amount.

“Permitted Outstandings” shall mean (a) during the period from and including
June 9, 2006 through and including 5:00 p.m. on June 23, 2006 Projected
Outstandings times 102% and (b) during the period from and including June 24,
2006 through and including 5:00 p.m. on August 31, 2006, Projected Outstandings
times 104%.

“Permitted Over-Advance” shall mean (a) during the period from and including
June 9, 2006 through and including 5:00 p.m. on June 23, 2006, the Projected
Over-Advance times 105% and (b) during the period from and including June 24,
2006 through and including 5:00 p.m. on August 31, 2006, the Projected
Over-Advance times 110%.

“Projected Outstandings” shall mean the sum of the Revolver Balance and the
Letter of Credit Balance reflected on the Budget as of Friday for such
respective week.

“Projected Over-Advance” shall mean the Over-Advance reflected on the Budget as
of Friday for such respective week in which such Advance(s) are requested.

“Recapitalization Plan” shall have the meaning ascribed to it in Section 7.16
hereof.

“Revolver Balance” shall mean the amount of outstanding Revolving Advances under
the Credit Agreement, as set forth on the Budget.

“Skadden” shall mean Skadden, Arps, Slate, Meagher & Flom, LLP.

“Standstill Period” shall have the meaning ascribed to it in Section 4.1 hereof.

“Tennenbaum” shall mean Special Value Expansion Fund, LLC and Special Value
Opportunities Fund, LLC, as lenders, and Tennebaum Capital Partners, LLC as
agent and collateral agent.

“Tennenbaum Loans” shall mean any and all loans made to any Loan Party pursuant
to the Tennenbaum Credit Agreement.

“Termination Event” shall have the meaning ascribed to it in Section 11 hereof.

“Termination Date” shall have the meaning ascribed to it in Section 4.1 hereof.

“Turnaround Plan” shall have the meaning ascribed to it in Section 7.17 hereof.

“Waiver Fee” shall have the meaning ascribed to it in Section 7.15 hereof.

 

4



--------------------------------------------------------------------------------

2. Representations and Warranties. The Loan Parties represent and warrant that
the Recitals are true and correct. In addition to any covenants, representations
and warranties contained in the Other Loan Documents, the Loan Parties
represent, warrant and covenant to the Agent, the Lenders and the Issuer as
follows:

2.1 Authorization, Etc. This Agreement has been duly and validly executed and
delivered by each of the Loan Parties and constitutes a legal, valid, binding
and voluntary agreement of each Loan Party, enforceable in accordance with its
terms and all other agreements, documents and instruments executed in connection
herewith or therewith, have been duly executed and delivered by the Loan Parties
pursuant to the provisions hereof, and will constitute legal, valid and binding
and voluntary obligations of the Loan Parties enforceable in accordance with the
terms thereof. The Loan Parties are authorized to execute and enter into this
Agreement.

2.2 Organization and Good Standing of Loan Parties. The Loan Parties are each a
corporation, limited liability company, or limited partnership, as the case may
be, duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and are qualified to do business
and are in good standing as a foreign corporation, foreign limited liability
company, or foreign limited partnership under the laws of each other state or
jurisdiction in which they do business.

2.3 Ownership of Properties and Assets. Except for the Liens granted to the
Agent, for its benefit and the ratable benefit of the Lenders and the Issuer,
under the Other Loan Documents, or as set forth in Schedule 2.3 hereof, the Loan
Parties, and each of them, own all of the Collateral free and clear of all Liens
and security interests and interests of any other third parties, and the Loan
Parties, or any of them, have not executed any assignments, security agreements
or financing statements relating to such Collateral. All of the Collateral is
titled in the Loan Parties’ legal names, and the Loan Parties have not executed
or filed a financing statement under any other name for a period of five
(5) years before the date hereof.

2.4 Correct Name. Except as set forth on Schedule 5.6 of the Credit Agreement,
the Loan Parties’ correct legal names are the names reflected in this Agreement.
None of the Loan Parties has used any name other than that which appears herein
in the past five (5) years.

2.5 No Bankruptcy Intent. The Loan Parties, and each of them, have no present
intent to (i) file any voluntary petition under any Chapter of the Bankruptcy
Code, or to in any manner, seek relief, protection, reorganization, liquidation
or dissolution, or similar relief for debtors under any other state, local,
federal or other insolvency laws, either at the present time, or at any time
hereafter, or (ii) directly or indirectly cause any involuntary petition to be
filed against the Loan Parties, or any of them, or directly or indirectly cause
the Loan Parties, or any of them, to become the subject of any proceedings
pursuant to any other state, federal or other insolvency law providing for
relief of debtors, either at the present time, or at any time hereafter.

2.6 No Fraudulent Intent. Neither the execution and delivery of this Agreement
nor the performance of any actions required hereunder or described herein is
being consummated by the Loan Parties with or as a result of any actual intent
by the Loan Parties to hinder, delay or defraud any entity to which the Loan
Parties, or any of them, are now or will hereafter become indebted.

 

5



--------------------------------------------------------------------------------

2.7 Tax Returns. All tax returns, including informational returns, required to
be filed by the Loan Parties in any jurisdiction have been filed within any
applicable permitted extension period, and all taxes, assessments, fees and
other governmental charges upon any of the Loan Parties or any of their
respective properties, income or franchises which are due and payable have been
paid. As of the date of this Agreement, none of the Loan Parties is due a refund
under any filed tax return.

2.8 Litigation; Proceedings. Except as set forth in Schedule 2.8 hereto, there
are no legal actions or proceedings (including those for unpaid taxes) pending
or, to the knowledge of the Loan Parties, threatened against or affecting any of
the Loan Parties before any court or any governmental department or agency which
questions or adversely affects the capacity or authority of the Loan Parties, or
their ability to execute and deliver and perform the provisions of this
Agreement, or the result of which might substantially impair the financial
condition of the Loan Parties, or their respective abilities to repay the
Obligations.

2.9 Budget. The Loan Parties certify that the projections set forth in the
Budget have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and there is no reasonable
basis to question the reasonableness of any material assumptions on which such
projections were prepared. The Budget and the assumptions upon which the Budget
was based were reviewed by the Lenders’ Financial Advisor based upon information
provided to it by the Loan Parties.

2.10 Liens on the Collateral. The Loan Parties acknowledge and agree that the
Liens granted to the Agent for itself and the Lenders and the Issuer, in the
Collateral are, and shall continue to be, fully secured, duly perfected, first
priority Liens.

2.11 Events of Default. Except for those defaults set forth on Schedule 2.11
hereto (the “Existing Events of Default”), no default exists under the terms of
any of the agreements, documents or instruments evidencing the Obligations, nor
does any event or occurrence exist, which, with the passage of time and/or
giving of notice, would constitute a default under the terms of any of the Other
Loan Documents.

3. Reaffirmation of Other Loan Documents and Obligations/Waiver of Defenses. In
consideration of the Agent’s, the Lenders’ and the Issuer’s agreements
hereunder, the Loan Parties each hereby agree, acknowledge and reaffirm that, as
to each of them, the Other Loan Documents constitute valid and legally binding
obligations of the Loan Parties and each of them, and that each of the Other
Loan Documents including, without limitation, the Guaranty, are enforceable
against the Loan Parties, and each of them, in accordance with their terms or at
law and equity, as the case may be; neither this Agreement nor any other
documents described herein are deemed or construed to be a satisfaction,
reinstatement, novation or release of the Obligations, or of any of the Other
Loan Documents or a waiver by the Agent, the Lenders or the Issuer of any
defaults or Events of Default including, without limitation, the Existing
Defaults, or of the rights of the Agent, the Lenders or the Issuer under any of
the Other Loan Documents or at law or in equity; and the Loan Parties have no
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Obligations, any of the Other Loan
Documents, including, without limitation, the Guaranty, any other transactions
between the Loan Parties and the Agent, the Lenders or the Issuer, or with
respect to any other documents or

 

6



--------------------------------------------------------------------------------

instruments now or heretofore evidencing, securing or in any way relating to the
Obligations, or with respect to the administration or funding by the Agent of
any Advances, loans or other transactions that gave rise to any of the
Obligations or any other loans of the Loan Parties, or any of the property of
the Loan Parties, and the Loan Parties, jointly and individually, hereby
expressly waive, release and relinquish any and all such defenses, setoffs,
claims, counterclaims and causes of action existing as of the date of this
Agreement. All rights, powers and remedies of the Agent, the Lenders and the
Issuer under any other agreement now or at any time hereafter in force between
the Agent, the Lenders and the Issuer and the Loan Parties shall be cumulative
and not alternative and shall be in addition to all rights, powers and remedies
given to the Agent, the Lenders and the Issuer by law. Except as modified by
this Agreement, the Other Loan Documents including, without limitation, the
Guaranty shall continue in full force and effect and each Loan Party ratifies
and confirms the validity and effectiveness of each of the Other Loan Documents,
including, without limitation, the Guaranty, as may be modified by this
Agreement.

THE LOAN PARTIES EACH HEREBY ACKNOWLEDGE THAT THE OBLIGATIONS WERE INCURRED FOR
BUSINESS PURPOSES ONLY AND NOT FOR PERSONAL, FAMILY OR HOUSEHOLD USE.

4. Forbearance Terms.

4.1 Termination Date. Effective as of June 9, 2006, the Agent, each of the
Lenders and the Issuer, shall forbear from exercising its or their rights and
remedies regarding any Existing Defaults until the Termination Date (as such
term is hereinafter defined). For purposes of this Agreement, the “Termination
Date” shall be (a) the earlier of (i) 5:00 p.m. (Cleveland, Ohio time) on
August 31, 2006; or (ii) the termination of the obligation of the Agent, each of
the Lenders and the Issuer, to forbear under this Agreement due to the
occurrence of a Termination Event (as defined herein), or (b) such other date as
may be agreed to, in writing, by the Agent, each of the Lenders and the Issuer,
and the Loan Parties. The period between the Effective Date and the Termination
Date shall be referred to herein as the “Standstill Period.”

4.2 Forbearance Obligations. The Agent, each of the Lenders and the Issuer,
agrees to forbear from exercise of its or their rights and remedies, legal or
equitable, against the Loan Parties regarding the Existing Defaults from and
after the date upon which all conditions precedent to effectiveness of this
Agreement have, in the Agent’s sole discretion, been satisfied until the
Termination Date; provided, however, that nothing herein shall prevent or estop
the Agent, on behalf of itself, the Lenders or the Issuer, or each Lender
individually from exercise of its or their, if any, rights and remedies, legal
or equitable, against any of the Loan Parties, or all of them, upon default
under any obligation to the Agent, the Lenders or the Issuer, other than with
respect to the Existing Defaults. The Loan Parties expressly acknowledge and
agree that on the Termination Date, the Agent, for itself and on behalf of the
Lenders and the Issuer, and each Lender and the Issuer, to the extent
applicable, shall have the right, at any time and from time to time, to exercise
its or their, as applicable, rights and remedies available against the Loan
Parties, or any of them, at law and in equity, to the same extent as they would
be entitled if the foregoing forbearance had never been part of this Agreement,
expect to the extent otherwise agreed to in writing by the Agent, each of the
Lenders and the Issuer.

 

7



--------------------------------------------------------------------------------

The Loan Parties expressly acknowledge and agree that, upon the occurrence of a
Termination Event hereunder, the Agent, for itself and on behalf of the Lenders
and the Issuer may, among other things, enter judgment by confession on certain
of the Other Loan Documents and/or the Guaranty against any or all of the Loan
Parties, and that the Agent, for itself and on behalf of the Lenders and the
Issuer may, without notice or hearing, foreclose upon, attach, garnish or
otherwise seize or levy upon any or all of the property of the Loan Parties
including, without limitation, the Collateral in full or partial payment of any
judgment. The Loan Parties, and each of them, are fully aware of their rights,
including any rights to prior notice and a hearing on the validity of any claims
that the Loan Parties may assert against the Agent, the Lenders and the Issuer,
and the Loan Parties acknowledge and agree that they have willingly, knowingly
and intelligently waived these rights and expressly consented to the entry of
judgment by confession on the Other Loan Documents including, without
limitation, the Guaranty, and to the Agent’s, the Lenders’ or the Issuer’s
taking of such other actions as may be permitted under applicable law, including
the issuance of a writ of execution and the garnishment of third parties to
attach any or all of the property of the Loan Parties, without prior notice
thereof to the Loan Parties.

INITIALS:

 

RADNOR      SUL      WTL      WHI /s/ MTK      /s/ PDR      /s/ MTK      /s/ MTK

 

RCC      SDI      SEDI      SGL      SLL      WEDI      WGL      WLL /s/ PDR  
   /s/ PDR      /s/ PDR      /s/ PDR      /s/ PDR      /s/ PDR      /s/ MTK     
/s/ MTK

4.3 Exercise of Rights By the Agent prior to the Termination Date. The Loan
Parties each understand and agree that the forbearance by the Agent, the Lenders
and the Issuer does not relate or extend to any actions that the Agent may take
under the Other Loan Documents or at law or in equity to preserve and protect
any Collateral securing the Obligations and the interest of the Agent, for
itself and on behalf of the Lenders and the Issuer in such Collateral,
including, by way of example and not limitation, (i) filing actions against or
defending or intervening in actions brought by third parties, or the Loan
Parties, or any of them, relating to such Collateral or the interests of the
Agent, the Lenders and the Issuer therein, (ii) the sending of notices to any
Persons concerning the existence of Liens in favor of the Agent, the Lenders or
the Issuer or concerning any of the Collateral, (iii) filing or recording
financing statements, continuation statements, amendments, revivals or any other
documents, or taking other actions to evidence, effectuate, establish, perfect,
maintain or continue the Agent’s, the Lenders’ and the Issuer’s Liens in the
Collateral; or (v) taking of such action as the Agent deems necessary or
appropriate with respect to the Loan Parties, or any of them, and/or any other
Person or entity not a party to this Agreement.

 

8



--------------------------------------------------------------------------------

5. Extension of Time for Repayment of Over-Advance.

5.1 Subject to the terms and conditions of this Agreement, the time for
repayment of the Over-Advance is extended to and including the Termination Date,
on which date the entire Over-Advance then existing, together with all interest,
fees, and expenses due the Agent, Lenders and Issuer under the Credit Agreement
shall be immediately due and payable without notice, presentment or demand.

6. Obligation to Make Additional Advances.

6.1 Advances During the Standstill Period. Subject to the terms and conditions
of this Agreement and provided that there is no Termination Event hereunder, the
Borrowers may request, and the Lenders and the Issuer may make, Advances during
the Standstill Period. The agreement of the Lenders and the Issuer to make any
Advance(s) during the Standstill Period is subject to Borrowers’ adherence to
Article II of the Credit Agreement, unless otherwise expressly modified by this
Agreement, and the satisfaction of the following conditions precedent as of the
date such Advance is made.

a. Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to this Agreement and any related
agreement to which it is a party, as the case may be, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished under or in connection with this
Agreement, or since May 15, 2006 under or in connection with any of the Other
Loan Documents or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date.

b. Advances. Advances during the Standstill Period shall only be requested, and
made, for those items set forth on the Budget.

c. Maximum Aggregate Outstandings. In the case of any Advances requested to be
made during the Standstill Period, after giving effect thereto, outstanding
Advances at any time during each week of the Standstill Period shall not exceed
the Permitted Outstandings.

d. Maximum Resulting Over-Advance. The amount of the Over-Advance that may be
outstanding after giving affect to any and all Advance(s) requested by the
Borrowers or any of them shall not exceed the Permitted Over-Advance; provided,
however, that during the period from Monday through and including Thursday of
each week during the Standstill Period, the outstanding Advances on any such day
shall not exceed the Permitted Over-Advance plus $1 million.

6.2 Continuation of Representations and Warranties. Each request for an Advance
by the Borrowing Agent under this Agreement and the Other Loan Documents during
the Standstill Period shall constitute a representation and warranty by each
Loan Party as of the date of such Advance that the conditions contained in this
Section shall have been satisfied.

 

9



--------------------------------------------------------------------------------

7. Loan Parties’ Covenants and Obligations. Each Loan Party covenants and agrees
as follows:

7.1 Payments During the Standstill Period. In addition to any and all payments
due under this Agreement, any interest, principal, late charges, fees or
assessments due under the Other Loan Documents during the Standstill Period
shall be due and payable in accordance with the terms thereof.

7.2 Interest and Fees During the Standstill Period.

a. Interest shall continue to accrue on the Obligations during the Standstill
Period at the rates of interest provided for in the Other Loan Documents;
provided, however, that (i) interest or Letter of Credit Fees will not accrue at
the default rate provided in the Credit Agreement during the Standstill Period
and the Agent, the Lender and the Issuers waive any right during the Standstill
Period to charge or assess any such default rate, and (ii) no Libor Rate Loans
will be made, or continue to exist, during the Standstill Period and no Loan
Party shall request a Libor Rate Loan during the Standstill Period.

b. Letter of Credit Fees and other fees due under the Other Loan Documents shall
be assessed in accordance with the terms of the Other Loan Documents.

7.3 Reduction of Outstanding Advances. Aggregate outstanding Advances shall be
permanently reduced as of each Friday during the Standstill Period to an amount
that does not exceed the Permitted Outstandings.

7.4 Reduction of the Over-Advance. The Over-Advance then existing, if any, shall
be permanently reduced as follows:

a. as of each Friday during the Standstill Period to an amount that does not
exceed the Permitted Over-Advance; and

b. during the period from Monday through and including Thursday of each week
during the Standstill Period to an amount that does not exceed the Permitted
Over-Advance plus $1 million.

7.5 Expenses. Each Loan Party further covenants and agrees with the Agent, the
Lenders and the Issuer that, notwithstanding any provisions in Section 16.9 of
the Credit Agreement to the contrary, they will pay all amounts due and owing
under and pursuant to the Other Loan Documents, including, without limitation,
the Obligations, including, without limitation, the Over-Advance then existing
and in addition, all costs and expenses including, without limitation,
professionals’ fees (including the allocated costs of in-house counsel to the
extent such Lender or Issuer seeking reimbursement of such in-house counsel
costs has not also sought for reimbursement of fees or expenses incurred by
outside counsel for such Lender or Issuer during the same period covered by the
services rendered by in-house counsel) and disbursements incurred by the Agent
on its behalf or on behalf of the Lenders and/or the Issuer and all attorneys’
fees incurred by each Lender or the Issuer (a) in all efforts made to enforce
payment of any Obligations (including repayment of the Over-Advance) or effect
foreclosure of any Collateral, or (b) in connection with the entering into,
modification, amendment, administration and enforcement of the Other Loan
Documents, or any consents or waivers thereunder and all related agreements,
documents and instruments, including, without limitation, negotiation,
preparation, interpretation, enforcement or defense of this Agreement, or (c) in

 

10



--------------------------------------------------------------------------------

instituting, maintaining, preserving, enforcing and foreclosing on the Agent’s
security interest in or Lien on any of the Collateral, whether through judicial
proceedings or otherwise, or (d) in defending or prosecuting any actions or
proceedings arising out of or relating to the Agent’s, any Lender’s or the
Issuer’s transactions with any Loan Party, or (e) in connection with any advice
given to the Agent, any Lender or the Issuer with respect to its rights and
obligations under the Other Loan Documents and all related agreements, are due
and payable on demand, may be charged to the Borrowers’ Account and shall be
part of the Obligations (the Agent shall promptly thereafter provide notice
thereof to the Borrowing Agent). The parties hereto agree that the amount of any
and all such fees and expenses paid by the Agent, the Lenders and the Issuer
shall be included in the calculation of the Obligations but shall not be
included in the determination of the amount of Permitted Outstandings or whether
the Permitted Outstandings and the Permitted Over-Advance have been exceeded in
violation of Sections 6.1, 7.3, and 7.4 of this Agreement.

7.6 Continued Access to and Communication with Tennenbaum. Notwithstanding any
limitation that may be set forth in Section 16.15 of the Credit Agreement or any
other provisions of any of the Other Loan Documents or any provision of
applicable law, each Loan Party hereby continues to permit and authorize
(i) Tennenbaum on the one hand and (ii) the Agent and its agents or
representatives (including, without limitation, the Agent and its attorneys or
representatives of the Lenders’ Financial Advisor) to communicate with
representatives on the other and disclose to, discuss with, and/or provide such
representatives any and all confidential and/or non-public information obtained
or prepared by Tennenbaum, the Agent, any Lender or the Issuer and/or any of the
their agents or entities retained by such agents, including, without limitation,
the Lenders’ Financial Advisor, and discuss with such representatives and agents
any matter or thing relating to or concerning any of the Loan Parties,
including, without limitation, matters relating to any Loan Party’s operations
and/or financial condition. Nothing herein releases Tennenbaum and its employees
and agents with respect to disclosures made in connection with their
participation on the Board of Directors of Radnor.

7.7 Continued Access to and Communication with A&M. Each Loan Party hereby shall
authorize the Interim COO and other representatives and agents of A&M to
communicate with the Agent and its agents and representatives (including,
without limitation, the Agent’s attorneys or representatives of the Lenders’
Financial Advisor) and respond to all requests for information made by the
Agent, its agents and representatives (including, without limitation, the
Agent’s attorneys and representatives of the Lenders’ Financial Advisor) and
discuss with or disclose to such representatives and agents any matter or thing
relating to or concerning any of the Loan Parties, including, without
limitation, matters relating to any Loan Party’s operations and/or financial
condition.

7.8 Access to and Communication with Loan Parties’ Professionals. Each Loan
Party hereby permits and authorizes its retained professionals, including,
without limitation, Skadden and Lehman, and their representatives and agents to
communicate with the Agent and its agents and representative (including, without
limitation, the Agent’s attorneys or representatives of the Lenders’ Financial
Advisor) and respond to all requests for information made by the Agent, its
agents and representatives (including, without limitation, the Agent’s attorneys
and representatives of the Lenders’ Financial Advisor) and discuss with or
disclose to such representatives and agents any matter or thing relating to or
concerning any of the Loan

 

11



--------------------------------------------------------------------------------

Parties, including, without limitation, matters relating to any Loan Party’s
operations and/or financial condition.

7.9 Continued Access to and Cooperation with the Agent. Each Loan Party shall
(i) permit the Agent or any of its agents, attorneys, field examiners, auditors,
financial consultants (including, without limitation, the Lenders’ Financial
Advisor), appraisers and/or any other consultants or advisors access to each
Loan Party’s assets, properties, and premises at any time, and from time to
time, as Agent deems necessary to, among other things, conduct appraisals and
evaluations of the Collateral and any other assets or properties of each Loan
Party, (ii) fully cooperate and completely and promptly comply with any and all
requests of the Agent and/or any of its agents for information or copies of
documents, and (iii) provide the Agent and its agents with access to such
Persons possessing the requested information. All fees, costs, and expenses of
such agents, including, without limitation, the Lenders’ Financial Advisor
(including any indemnification obligations) now or hereafter incurred by the
Agent, Agent’s attorneys, any of the Lenders or the Issuer, shall be reimbursed
by the Loan Parties in their entirety in accordance with Section 7.5 hereof.

7.10 Negative Covenants. In addition to any other negative covenants set forth
in Article VII of the Credit Agreement or applicable provisions of the Other
Loan Documents, during the Standstill Period, no Loan Party shall without the
prior written consent of the Agent, the Required Lenders, and Issuer:

a. create, grant or perfect any Liens to any Person other than the Agent, for
its benefit or the benefit of the Lenders and the Issuer, with respect to any
assets of any Loan Party or any direct or indirect Subsidiary of the Loan
Parties including, without limitation, capital stock or other equity interests
issued by any direct or indirect Subsidiary of the Loan Parties;

b. enter into an agreement with any Person other than the Agent, for its benefit
or the benefit of the Lenders or the Issuer, that prohibits the ability of any
Loan Party to create, incur, assume or suffer to exist any Lien upon any of its
or its Subsidiaries’ assets including, without limitation, such Subsidiaries’
stock;

c. sell, lease, transfer or otherwise dispose of all or substantially all of the
properties or assets of any foreign Subsidiary to any Person unless the net
proceeds of such sale are applied as a repayment of the Obligations; or

d. sell any capital stock or other equity interest in any foreign Subsidiary of
any Loan Party to any Person unless the net proceeds of such sale are applied as
a repayment of the Obligations.

7.11 Reportings. In addition to the reporting requirements set forth in any of
the Other Loan Documents and pursuant to this Agreement, including, without
limitation Section 7.16, 7.17, and 7.18, to which the Loan Parties acknowledge
and agree, the Loan Parties each must also provide to the Agent the following
information by 12:00 noon (Cleveland, Ohio time):

a. daily, a report of Borrowers’ inventory including, without limitation,
Eligible Inventory, and which shall reflect a notation that “Inventory is
reported as

 

12



--------------------------------------------------------------------------------

follows: (i) finished goods, raw materials and work in process are reported at
standard; and (ii) inventory variances from standard for raw materials and
finished goods, net realizable value reserves and inbound in-transit product and
in-transit product between plants will continue to be reported on a monthly
basis”;

b. on or before July 6, 2006, a list enumerating any and all assets of each Loan
Party which each Loan Party asserts are not encumbered by any Lien;

c. on or before July 6, 2006, an assessment of all restructuring alternatives
being reviewed by the Loan Parties’ professionals including, without limitation,
Lehman; and

d. promptly, upon request of the Agent, such other information and documentation
as shall be reasonably requested by the Agent.

7.12 Maintenance of Assets and Collateral. The Loan Parties shall maintain the
Collateral and all of their other assets, in good order and will undertake all
actions necessary for the maintenance by the Agent of a duly perfected, first
priority security interest in all of the Collateral.

7.13 Change of Name, Place of Business, or Form of Ownership or Management. The
Loan Parties will immediately notify the Agent of any change in their principal
place of business, and additions or discontinuances of any of their locations,
and any change in name, identity, or form of ownership or management, and the
Loan Parties warrant that the names and addresses of the Loan Parties herein and
the addresses and locations of the Loan Parties given to the Agent are complete,
true and correct.

7.14 Further Documentation. The Loan Parties shall execute and deliver any and
all documents, instruments or agreements that the Agent deems appropriate in
order to (i) reflect the terms and conditions of this Agreement, and
(ii) perfect or continue the perfection of the Liens and encumbrances securing
the Obligations to the Agent, the Lenders and/or the Issuer, contemporaneous
with the execution of this Agreement. Notwithstanding the foregoing, none of the
Other Loan Documents shall hereby be deemed to be amended, modified and restated
to include and incorporate by reference all of the terms and conditions of this
Agreement, and no additional documents shall be necessary to implement the terms
and conditions of this Agreement, except as otherwise provided herein.

7.15 Waiver Fee. In consideration for the Agent, the Lenders and the Issuer
agreeing to (i) continue to provide Advances and other financial accommodations
and (ii) forbear, during the Standstill in accordance with the terms set forth
herein and agreeing to waive the right during the Standstill Period to collect
interest and Letter of Credit fees at the default rates provided pursuant to
Sections 3.1(d) and 3.2(a) of the Credit Agreement, respectively, the Loan
Parties, jointly and severally, agree to pay to the Agent, for the ratable
benefit of the Lenders and the Issuer, a Waiver Fee in the amount of
$[            ] (the “Waiver Fee”), which shall be fully earned as of the date
of this Agreement and included in the Obligations. The Waiver Fee shall be
payable on the earlier of (a) the date the Obligations are paid in full or
(b) December 1, 2006 and if such Waiver Fee shall not be paid in full on
December 1, 2006, such

 

13



--------------------------------------------------------------------------------

Waiver Fee shall be payable in monthly installments of $[            ]
commencing on December 1, 2006 and continuing thereafter on or before the 1st
day of each consecutive calendar month thereafter through and including April 1,
2007. Notwithstanding the foregoing, in the event (i) the Obligations are paid
in full on or before November 1, 2006 or (ii) the Agent, the Lenders or the
Issuer accelerate all of the Obligations, the Loan Parties shall receive a
credit against and in reduction of the Waiver Fee in an amount equal to
$[            ] times the number of full calendar months remaining between the
date of such payment in full or such acceleration and December 1, 2006. By way
of illustration, if the Agent, the Lenders and Issuer receive payment in full of
the Obligations on September 15, 2006, the Loan Parties shall receive a credit
of $[            ] and the Waiver Fee shall be reduced to $[            ]. In
addition to the foregoing, the entire amount of the Waiver Fee shall also be
deducted as a credit against any fees that may be assessed by the Agent, the
Lenders or the Issuer in connection with a closing on any new financing extended
to the Borrowers or any of them other than the Obligations or any indebtedness
evidenced by the Other Loan Documents, including, without limitation, with any
renewals, amendments, waivers, extensions or modifications thereof.

7.16 Recapitalization Plan. On or before July 6, 2006, the Loan Parties shall
cause Lehman to deliver to the Agent an outline of the issues to be addressed,
the actions to be taken and the timeline to be followed in developing a plan to
recapitalize the Loan Parties, and repay the Obligations under the Credit
Agreement in full (the “Recapitalization Plan”) which outline shall be
reasonably acceptable, in form and substance, to the Agent, each of the Lenders
and the Issuer, and which shall include, as elements of the proposed
Recapitalization Plan, potential opportunities for debt re-financing, equity
investment and/or the sale of one or more business units, or a combination of
any of the foregoing.

7.17 Turnaround Plan. On or before July 6, 2006, the Loan Parties shall cause
A&M, or such other of the Loan Parties’ professionals, as appropriate, to
deliver to the Agent an outline of the issues to be addressed, the actions to be
taken and the timeline to be followed in developing a plan to identify and
resolve problems currently affecting the business operations of the Loan Parties
(the “Turnaround Plan”), which outline shall be reasonably acceptable, in form
and substance, to the Agent, each of the Lenders and the Issuer.

7.18 Additional Cash Flow Budget. On or before July 6, 2006, the Loan Parties
shall deliver to the Agent (a) a revised cash flow Budget which extends the
projections set forth in the Budget through, and including, the week ending
November 3, 2006, (b) monthly cash flow projections, in form and detail
acceptable to the Agent in its sole and absolute discretion, through the end of
calendar year end 2006, and (c) annual projections through calendar year end
2009.

7.19 Meetings. In connection with information, documentation, reports and
assessments to be delivered to the Agent, the Lenders and the Issuer under this
Agreement, including, without limitation, the information and documentation
required pursuant to Section 7.16, 7.17 and 7.18 above, the Loan Parties agree
to meet with the Agent, the Lenders and the Issuer:

a. telephonically on or before June 14, 2006 for the purpose of, among other
things, providing the Loan Parties and their professionals, including, without
limitation, A&M, Skadden and Lehman, with an opportunity to present to the
Agent, the Lenders

 

14



--------------------------------------------------------------------------------

and the Issuer, the status of the Loan Parties’ current operations and initial
restructuring assessments and workplans;

b. no later than on (i) July 6, 2006 and no sooner than the date on which such
information and documentation required to be provided in accordance with
Sections 7.16, 7.17 and 7.18 above is provided, for the purpose of, among other
things, the Loan Parties and their professionals presenting to and advising the
Agent, Lenders and Issuer of all restructuring alternatives being reviewed by
the Loan Parties and their professionals, including, without limitation, Lehman
and their assessment thereof, and the information and documentation to be
provided in connection with Sections 7.16, 7.17 and 7.18 above.

8. A&M’s Review and Approval of Borrowers’ Daily Disbursements. The Loan Parties
acknowledge and agree that since June 3, 2006, the Interim COO or a
representative of A&M has reviewed and approved, and shall continue to review
and approve, all disbursements to be made by each of the Loan Parties and, in so
doing, will consider, among other things, the appropriateness, reasonableness,
and necessity of any and all such disbursements. The Loan Parties further
acknowledge and agree that the Interim COO shall also assist with the day-to-day
management of the Loan Parties’ operations and any and all negotiations and
restructurings contemplated thereby.

9. Security Interests; Set-Off Rights; Additional Collateral.

9.1 Security Interests - Reaffirmation. In consideration of the Agent’s, the
Lenders’ and the Issuer’s agreement hereunder and to secure the repayment of the
Obligations and all other obligations of the Loan Parties to the Agent, the
Lenders and the Issuer, whether now existing or hereafter arising, including but
not limited to the Loan Parties’ obligations to the Agent, the Lenders and the
Issuer under the Other Loan Documents, and this Agreement, and any obligations
of the Loan Parties under any account agreement, including any obligations
attributable to overdrafts or charges thereon, the Loan Parties hereby reaffirm
all prior grants of Liens to the Agent, for the benefit of itself, the Lenders
and the Issuer, on the Collateral. Nothing contained in this Agreement shall be
construed to impair the Liens of the Agent, for the benefit of itself, the
Lenders and the Issuer, or any of their successors and assigns, under the Other
Loan Documents, or release any such Lien of the Agent, for itself and on behalf
of any of the Lenders and Issuer, in or to any of the Collateral, or affect or
impair any rights or powers that the Agent, any of the Lenders and the Issuer
may have under the Other Loan Documents for the recovery of the Obligations in
the case of nonfulfillment of the terms, provisions and covenants contained in
this Agreement or the terms, rights, powers and covenants of any of the Other
Loan Documents.

9.2 Security Interest; Set-Off Rights. To secure the repayment of the
Obligations (including, without limitation the Over-Advance), the Loan Parties
hereby reaffirm prior grants and hereby grant to the Agent, for the benefit of
the Lenders and the Issuer, a lien and security interest upon and in each of the
Loan Parties’ property, credits, securities or money which may at any time be
delivered to, or be in the possession of, or owed by the Agent, the Lenders or
the Issuer in any capacity whatever, including the balance of any deposit
account or other bank account maintained by any Loan Party with the Agent, the
Lenders or the Issuer. The Loan Parties hereby direct and authorize the Agent,
the Lenders and the Issuer to debit any

 

15



--------------------------------------------------------------------------------

accounts they maintain with the Agent, the Lenders and the Issuer, provided that
there are sufficient funds available in said accounts, for the payments due
under this Section 9 if such payments have not been made prior to the due dates.
On the due date of any payment, the Agent, the Lenders and the Issuer may debit
any or all of the Loan Parties’ accounts and withdraw such funds without prior
notice to any of the Loan Parties. The Loan Parties further authorize the Agent,
the Lenders and the Issuer, including any branch, Subsidiary or Affiliate of the
Agent, the Lenders or the Issuer, at any time and from time to time upon the
occurrence and during the continuance of a Default or an Event of Default (as
either term is defined herein or under any of the Other Loan Documents), at the
Agent’s option, to apply, at the discretion of the Agent, to the payment of the
Obligations, any and all such property, credits, securities or money now or
hereafter in the hands of the Agent, the Lenders or the Issuer or belonging or
owed to the Loan Parties, or any of them.

10. Power of Attorney and Authorization to File Financing Statements. Each Loan
Party (i) irrevocably appoints Agent, its officers, employees and authorized
agents as its attorneys-in-fact to perform any and all acts and to complete,
execute, endorse or deliver all instruments, that the Agent may deem necessary
or appropriate, in its sole and absolute discretion, to accomplish and
effectuate any and all actions contemplated under this Agreement or the Other
Loan Documents and (ii) authorizes Agent to file financing statements,
amendments to financing statements, and correction statements.

11. Termination Events. For purposes of this Agreement, in addition to the
occurrence of any Event of Default under the Other Loan Documents (other than
the continuation of any of the Existing Defaults), each of the events described
herein shall constitute a “Termination Event”:

11.1 Misrepresentation. Any representation or warranty of any of the Loan
Parties, or any of them, in this Agreement or any of the Other Loan Documents,
shall be or become untrue or inaccurate, and shall violate Section 6.1a hereof.

11.2 Failure to Reduce Outstanding Advances. The Loan Parties, or any of them,
shall fail to cause the outstanding Advances to be reduced fully and timely, as
provided in Sections 6.1 and 7.3 hereof.

11.3 Failure to Reduce Over-Advance. The Loan Parties, or any of them, shall
fail to cause the Over-Advance to be reduced fully and timely, as provided in
Sections 6.1 and 7.4 hereof.

11.4 Exceeding Permitted Over-Advance.

a. If as of any Friday during any week of the Standstill Period, the then
existing Over-Advance shall exceed the Permitted Over-Advance for such
respective week.

b. If as of any day during the period from Monday through and including Thursday
of each week during the Standstill Period, the then existing Over-Advance shall
exceed the Permitted Over-Advance for such week by more than $1 million.

 

16



--------------------------------------------------------------------------------

11.5 Breach of Covenants. The Loan Parties, or any of them, shall fail to make a
payment under any of their respective agreements with the Agent, the Lenders or
the Issuer, or any of their respective Affiliates or Subsidiaries expressly
known by the Loan Parties, or otherwise breach, default or fail to fully perform
any of their respective agreements, obligations and covenants under this
Agreement, the Other Loan Documents, or any of the documents executed pursuant
to or in connection with any of the foregoing.

11.6 Suit Against the Agent, the Lenders or the Issuer. The Loan Parties, or any
of them, shall file or institute against the Agent, the Lenders, the Issuer, or
any of their officers, directors, employees, agents or attorneys, any lawsuit,
complaint, administrative claim, adversary proceeding or other legal action.

11.7 Breach and Acceleration of Tennenbaum Loan Documents or Senior Notes
Documentation.

a. After expiration of any applicable cure or grace period, an event of default
has occurred under the Tennenbaum Loan Documents and the obligations due
thereunder, or any part of them, have been accelerated and are due and payable.

b. After expiration of any applicable cure or grace period, an event of default
has occurred under the Senior Notes Documentation and the obligations due
thereunder, or any part of them, have been accelerated and are due and payable.

11.8 Cross-Acceleration. Any Loan Party shall default in the observance of any
payment, covenant, term or condition contained in any agreement or instrument
pursuant to which such Indebtedness is created, secured or evidenced, if the
effect of such default has caused an acceleration of any such Indebtedness in
excess of $500,000.

11.9 Bankruptcy. A petition is filed pursuant to the Bankruptcy Code by or
against any of the Loan Parties.

11.10 Failure to Furnish Information. Any Loan Party fails to (i) furnish
financial information required to be provided hereunder when due, (ii) furnish
financial information reasonably requested by the Agent within two (2) Business
Days after such information is requested, or (iii) permit the inspection of its
books and records, as may be required in this Agreement and/or the Other Loan
Documents.

11.11 Termination Date. August 31, 2006 or such other date as shall be agreed to
by the Agent, each of the Lenders, and the Issuer.

12. Consequences of a Termination Event. In addition to any rights or remedies
under any of the Other Loan Documents including, without limitation, Section XI
of the Credit Agreement, upon the occurrence of a Termination Event, the
obligation of the Agent, the Lenders and the Issuer to stand still pursuant to
Sections 4 and 5 hereof, and any and all other obligations of the Agent, the
Lenders and the Issuer pursuant to this Agreement including, without limitation,
any obligation to make additional Advances pursuant to Section 5 and 6 shall
terminate, the Agent, the Lenders and the Issuer will be under no further
obligation to forbear from the exercise of their or its rights under the Other
Loan Documents and applicable law, and

 

17



--------------------------------------------------------------------------------

shall have no obligation to make any Advances hereunder or under any of the
Other Loan Documents and the Termination Date shall have been deemed to occur.
In addition, if a Termination Event occurs under any of Section 11.1 through and
including 11.8, Sections 11.10 and 11.11 hereunder, such Termination Event shall
be treated as an Event of Default under Section 11.1(ii) of the Credit Agreement
for purposes of acceleration rights and the Lenders’ and the Issuer’s right to
terminate the Credit Agreement. If a Termination Event occurs under Section 11.9
hereunder it shall be treated as an Event of Default under Section 11.1(i) of
the Credit Agreement for purposes of acceleration rights and the Lenders’ and
the Issuer’s right to terminate the Credit Agreement. In addition to the
foregoing, the Agent, the Lenders and the Issuer shall have all rights and
remedies under Section XI of the Credit Agreement as if the Termination Event
were an Event of Default thereunder.

13. No Waivers. The terms and conditions of this Agreement, do not, except as
specifically provided for herein, alter, waive or amend the provisions of the
Other Loan Documents and shall not constitute a waiver of any rights or remedies
of the Agent, the Lenders or the Issuer under the Other Loan Documents or at law
or in equity. No delay or failure of the Agent, the Lenders or the Issuer to
exercise any right or remedy hereunder shall operate as a waiver thereof, and no
single or partial exercise of any right or remedy thereunder or hereunder shall
preclude other or further exercise thereof or the exercise of any other right or
remedy. No action or forbearance of the Agent, the Lenders or the Issuer
contrary to the provisions hereof or of any of the Other Loan Documents shall be
construed to constitute a waiver of any of the provisions hereof or the Other
Loan Documents. Any party may in writing expressly waive any of such party’s
rights under this Agreement or under any of the Other Loan Documents without
invalidating this Agreement or any of the Other Loan Documents or any portions
hereof or thereof. This Agreement does not waive any Event of Default or
default, including, without limitation, any Existing Defaults, or the right of
the Agent, for itself and on behalf of the Lenders or the Issuer to accelerate
payment in full of the Obligations, or any failure of any Loan Party to comply
with any covenant to be or to have been performed or complied with by any Loan
Party under the Other Loan Documents or any documents relating to the
Obligations.

Each Loan Party further acknowledges and agrees that this Agreement is a
supplement and addition to the Other Loan Documents and any documents or
instruments executed in connection therewith, and this Agreement is not in lieu
thereof, nor shall this Agreement or any documents executed pursuant to this
Agreement, constitute a release, novation or accord and satisfaction of the
Obligations or any obligations of any Loan Party under any of the Other Loan
Documents or any documents, agreements or instruments pertaining to the
Obligations. This Agreement and any documents pertaining to the Obligations
shall be read in conjunction with each other with any conflict in terms among
the same to be resolved with this Agreement taking precedence. This Agreement,
or any provision hereof, may be changed, waived or terminated only by a
statement in writing signed by the parties hereto.

Any delay by the Agent, the Lenders or the Issuer in enforcing or failing to
enforce any rights and remedies under this Agreement, the Other Loan Documents
including, without limitation, the Guaranty, shall not constitute a waiver of
such rights and remedies. Each Loan Party further acknowledges and agrees that
this Agreement does not constitute a waiver or cure of any defaults by any Loan
Party under the Other Loan Documents including, without limitation, the
Guaranty, or a waiver of any rights and remedies of the Agent, the Lenders and
the Issuer as a

 

18



--------------------------------------------------------------------------------

result of such defaults including, without limitation, the right to accelerate
the Obligations and demand payment in full thereof.

14. Release. As a material inducement to the Agent, the Lenders and the Issuer
to enter into this Agreement and to forbear and continue to make Advances, which
is to the direct advantage and benefit of the Loan Parties, the Loan Parties, on
behalf of themselves and all of their respective heirs, successors and assigns,
do hereby remise, release, acquit, satisfy and forever discharge the Agent, the
Lenders and the Issuer, and all of the respective past, present and future
officers, directors, employees, agents, attorneys, representatives,
participants, successors and assigns, Subsidiaries and Affiliates of the Agent,
the Lenders and the Issuer, from any and all manner of debts, bonds, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, obligations, expenses, damages, judgments, executions, actions,
claims, demands and causes of action of any nature whatsoever, whether at law or
in equity, either now accrued or hereafter maturing, which the Loan Parties, or
any of them, now has or hereafter can, shall or may have by reason of any
matter, cause or thing, from the beginning of the world to and including the
date of this Agreement. The Loan Parties, for themselves and all of their
respective heirs, successors and assigns, hereby covenant and agree never to
institute or cause to be instituted or continue prosecution of any suit or other
form of action or proceeding of any kind or nature whatsoever against the Agent,
the Lenders or the Issuer or any of their respective Subsidiaries or Affiliates,
or any of their respective past, present or future officers, directors,
employees, agents, attorneys, representatives, participants, heirs, successors
or assigns, by reason of or in connection with any of the foregoing matters,
claims or causes of action. This Release shall be effective upon execution of
this Agreement by the Loan Parties and shall survive any termination of the
Agent’s, the Lenders’ and the Issuer’s obligations to forbear hereunder, payment
of the Over-Advance or the Obligations, and/or any termination of this
Agreement. THIS IS A GENERAL RELEASE.

15. Indemnification. The Loan Parties hereby agree to indemnify the Agent, the
Lenders and the Issuer and their respective directors, officers, employees,
attorneys, agents and Subsidiaries and Affiliates against, and hold them
harmless from, any losses, liabilities, damages, claims, costs and expenses
(including reasonable attorneys’ fees and disbursements) suffered or incurred by
any of them arising out of, resulting from, relating to, or in any manner
connected with, the execution, delivery and performance of any of the Other Loan
Documents, this Agreement, and/or all transactions related to or consummated in
connection with the Other Loan Documents and this Agreement, including, inter
alia, losses, liabilities, damages, claims, costs and expenses suffered by the
Agent, the Lenders and the Issuer or any of its employees, attorneys, agents,
Subsidiaries and Affiliates arising out of or related to investigating,
preparing for, defending against, or providing evidence, producing documents or
taking any other action with respect to any commenced or threatened litigation,
administrative action, proceeding or investigation under any law or governmental
regulation, or court order of any jurisdiction, that is alleged to arise out of
or is based on (i) any untrue statement or alleged untrue statement of any fact
by the Agent, the Lenders or the Issuer, or the Loan Parties, or any of them in
any document or schedule filed with any governmental agency or filed pursuant to
court order; or (ii) any omission or alleged omission to state any material fact
required to be stated in such document or schedule, or necessary to make the
statements made therein, in light of the circumstances under which made, not
misleading. The indemnity set out in this section shall be in addition to any
other indemnification obligations of the Loan Parties, or any of them, to the
Agent, the Lenders

 

19



--------------------------------------------------------------------------------

and/or the Issuer, in a separate agreement, at common law, or otherwise. The
provisions of this section shall survive the payment of the Over-Advance, the
Obligations and/or the termination of this Agreement. Any of the Loan Parties
may participate at their own expense in the defense of any such action or claim.

16. Governing Law. This Agreement shall be deemed to be a contract under the
laws of the Commonwealth of Pennsylvania and for all purposes shall be governed
by and construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania, without reference to its provisions for conflict at laws.

17. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY ACKNOWLEDGES THAT, IN ORDER
TO EXPEDITE THE RESOLUTION OF DISPUTES WHICH MAY ARISE UNDER THIS AGREEMENT
AND/OR THE OTHER LOAN DOCUMENTS AND IN LIGHT OF THE COMPLEXITY OF THE
TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS,
THE PARTIES HERETO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT TO WHICH THEY BOTH MAY BE PARTIES,
WHETHER ARISING OUT OF, UNDER, OR BY REASON OF THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR OTHER TRANSACTION HEREUNDER OR BY REASON OF ANY OTHER CAUSE OR
DISPUTE WHATSOEVER BETWEEN THEM OF ANY KIND OR NATURE, AND ACKNOWLEDGE THAT SUCH
WAIVER HAS BEEN SPECIFICALLY NEGOTIATED AS PART OF THIS AGREEMENT.

18. Headings. The headings of any sections, paragraphs or subparagraphs of this
Agreement, when used, are for the convenience of reference only, are not to be
considered a substantive part hereof, and shall not limit or otherwise affect
any of the terms hereof.

19. No Trust Relationship. This Agreement is made and entered into solely for
the benefit of the Loan Parties and the Agent, the Lenders and the Issuer. No
trust relationship or fund is created by this Agreement, and no other Persons or
entities shall have any right of action under this Agreement or any rights
against the Agent, the Lenders or the Issuer, arising from this Agreement and
the loans made hereunder. Nothing contained in this Agreement shall in any way
affect the Agent’s, the Lenders’, or the Issuer’s rights with respect to any
Person or entity not a party to this Agreement.

20. Impairment of Collateral. The Loan Parties further waive, release and
relinquish any defense of impairment of collateral relative to any action taken
by the Agent, on behalf of the Agent, the Lenders or the Issuer, as of the date
of this Agreement or hereafter with respect to the Collateral, any disposition
of the Collateral by the Agent, for itself, the Lenders and/or the Issuer, their
respective agents, officers or employees, and the application of proceeds from
the Collateral and such waiver, release and relinquishment shall be effective
with respect to any action taken by the Agent including actions taken after the
Agent takes possession, control or title to any of the Collateral or to the
proceeds thereof.

21. Rules of Construction. In this Agreement (except as otherwise expressly
provided or unless the context otherwise requires) (i) terms defined in the
singular shall have

 

20



--------------------------------------------------------------------------------

comparable meanings when used in the plural, and vice versa, unless otherwise
specified, (ii) any pronoun used shall be deemed to cover all genders, (iii) the
words “hereof”, “herein” and hereunder” and words of similar import shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement (iv) all references to particular Articles, Sections, items, clauses,
attachments, exhibits and schedules are references to the Articles, Sections,
items, clauses, attachments, exhibits and schedules of and to this Agreement;
and (v) references to the Loan Parties shall refer to the Loan Parties jointly
and to each of them individually.

22. Successors, Assigns. The rights of the Agent, the Lenders and the Issuer
hereunder shall inure to the benefit of their respective successors and assigns
and be binding upon the Loan Parties as well as their successors and assigns.
None of the Loan Parties shall assign any interest under this Agreement without
the prior written consent of the Agent, the Lenders and the Issuer. Any
purported assignment inconsistent with this provision shall, at the option of
the Agent, the Lenders and the Issuer be null and void.

23. Survival. All representations, warranties and covenants of the Loan Parties
contained herein shall survive the execution and delivery of this Agreement and
shall terminate only upon full payment and performance by the Loan Parties of
the obligations hereunder in satisfaction of the Obligations, or upon subsequent
agreement of the Agent, the Lenders, the Issuer and the Loan Parties.

24. Notices. In addition to the notice provisions in the Other Loan Documents,
which shall continue to govern, any notice or request under any of the Other
Loan Documents or this Agreement shall be effective, if to any Loan Party, at:

 

(A) If to Agent or NCBC at:   

National City Business Credit Inc.

1965 East 6th Street

4th Floor

Locator 01-3049

Cleveland, Ohio 44114

Attention: Thomas Karlov

Telephone: 312-338-5278

Telecopier: 312.384.4618

Email:

With a copy to:   

Thorp Reed & Armstrong, LLP

One Oxford Centre

301 Grant Street, 14th Floor

Pittsburgh, PA 15219-1425

Attention: Paula A. Schmeck, Esquire

Telephone: 412-394-7773

Telecopier: 412-394-2555

Email:

 

21



--------------------------------------------------------------------------------

(B) If to Issuer at:   

National City Business Credit Inc.

1965 East 6th Street

4th Floor

Locator 01-3049

Cleveland, Ohio 44114

Attention: M. Kate George

Telephone: 216-222-2951

Telecopier: 216-222-9555

Email:

With a copy to:    (C) If to Lender other than the Agent, as specified on the
Schedule 24 hereto:    (D) If to Borrowing Agent or any Loan Party, at   


Radnor Holdings Corporation

Radnor Financial Center

150 Radnor Chester Road, Suite 300

Radnor, Pennsylvania 19087-5292

Attention: Paul D. Ridder

Telephone: 610-934-9600

Telecopier: 610-995-2697

Email:

With a copy to:   

Skadden, Arps, Slate, Meagher & Flom LLP One Rodney Square

Wilmington, Delaware 19801

Attention: Gregg M. Galardi

Telephone: 302- 651-3150; 212-735-4120

Telecopier: 888-329-3792

Email:

 

And

 

Radnor Holdings Corporation

Radnor Financial Center

150 Radnor Chester Road, Suite 300

Radnor, Pennsylvania 19087-5292

Attention: Caroline Williamson

Telephone: 610-934-9600

Telecopier: 610-995-2697

Email:

 

22



--------------------------------------------------------------------------------

25. Integration. This Agreement is intended by the parties to be the final
expression of their agreement with respect to the terms included in this
Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and no extrinsic
evidence whatsoever may be introduced at any judicial proceeding involving this
Agreement.

26. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all such counterparts together shall
constitute one and the same instrument. One or more counterparts of this
Agreement may be delivered by facsimile or eye-readable electronic transmission
with the intent that it or they will constitute an original counterpart hereof.

27. Conditions Precedent to Effectiveness of Agreement. As conditions precedent
to the obligations of the Agent, the Lenders and the Issuer to forbear under
this Agreement, the following must be satisfied:

27.1 The Loan Parties and the Agent, the Lenders and the Issuer shall have
executed at least one counterpart copy of this Agreement, and the executed
Agreement shall be delivered to the Agent by on or before 5:00 p.m. on June 13,
2006; and

27.2 The Loan Parties shall have executed all documents necessary to effectuate
the purpose of this Agreement.

28. Understanding of Agreement. The Loan Parties hereby acknowledge and agree
that they have read and understood this Agreement, were advised by counsel in
connection with the Agreement, and are unaware of any factual or legal
circumstances which may be construed as a defense against the enforcement or
validity of this Agreement in any way whatsoever.

 

23



--------------------------------------------------------------------------------

Intending to be legally bound hereby, the parties have executed this Agreement
as of the date first above-written.

 

BORROWERS: Radnor Holdings Corporation

By:

  /s/ Michael T. Kennedy   Michael T. Kennedy   President and CEO Styrochem
U.S., Ltd.

By:

  StyroChem GP, L.L.C.

Its:

  General Partner  

By:

  Radnor Chemical Corporation  

Its:

  Sole Member

By:

  /s/ Paul D. Ridder   Paul D. Ridder   President Wincup Holdings, Inc.

By:

  /s/ Michael T. Kennedy   Michael T. Kennedy  

President

WinCup Texas, Ltd.

By:

  WinCup GP, L.L.C.

Its:

  General Partner  

By:

  Wincup Holdings, Inc.  

Its:

  Sole Member

By:

  /s/ Michael T. Kennedy  

Michael T. Kennedy

 

President



--------------------------------------------------------------------------------

GUARANTORS:

Radnor Chemical Corporation

By:

  /s/ Paul D. Ridder   Paul D. Ridder  

President

StyroChem Delaware, Inc.

By:

  /s/ Paul D. Ridder   Paul D. Ridder  

President

StyroChem GP, L.L.C.

By:

  Radnor Chemical Corporation

Its:

  Sole Member

By:

  /s/ Paul D. Ridder   Paul D. Ridder  

President

StyroChem LP, L.L.C.

By:

  Radnor Chemical Corporation

Its:

  Sole Member

By:

  /s/ Paul D. Ridder   Paul D. Ridder  

President

WinCup GP, L.L.C.

By:

  Wincup Holdings, Inc.

Its:

  Sole Member

By:

  /s/ Michael T. Kennedy  

Michael T. Kennedy

 

President



--------------------------------------------------------------------------------

WinCup LP, L.L.C.

By:

  Wincup Holdings, Inc.

Its:

  Sole Member

By:

  /s/ Michael T. Kennedy  

Michael T. Kennedy

 

President

WinCup Europe Delaware, Inc.

By:

  /s/ Paul D. Ridder   Paul D. Ridder  

President

StyroChem Europe Delaware, Inc.

By:

  /s/ Paul D. Ridder   Paul D. Ridder  

President



--------------------------------------------------------------------------------

AGENT, LENDERS AND ISSUER:

National City Business Credit, Inc., as Lender and as Agent

By:

  /s/ Thomas F. Karlov

Name:

  Thomas F. Karlov

Title:

  Director Bank of America, N.A., as Lender and as Syndication Agent

By:

  /s/ Richard Levenson

Name:

  Richard Levenson

Title:

  Senior Vice President KeyBank National Association, as Lender

By:

  /s/ Mark Kleinhaut

Name:

  Mark Kleinhaut

Title:

  Vice President National City Bank, a national banking association, as Issuer

By:

  /s/ Victor Rovena

Name:

  Victor Rovena

Title:

  Chief Credit Officer, EVP



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF DELAWARE    )   

On this, the 14th day of June, 2006, before me, a Notary Public, the undersigned
officer, personally appeared Michael T. Kennedy who acknowledged himself to be
the President and CEO of Radnor Holdings Corporation, a Delaware corporation,
(the “Company”), and that he as such officer, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by himself
as such officer on behalf the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, personally
appeared Paul D. Ridder who acknowledged himself to be the President of Radnor
Chemical Corporation, a Delaware corporation (the “Sole Member”), the sole
member of StyroChem GP, L.L.C., a Delaware limited liability company (the
“General Partner”), the general partner of StyroChem U.S., Ltd., a Texas limited
partnership (the “Partnership”), and that he, as such officer of the Sole Member
of the General Partner, executed the foregoing instrument for the purposes
therein contained by signing his name on behalf of the Sole Member.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, the undersigned
officer, personally appeared Michael T. Kennedy who acknowledged himself to be
the President of Wincup Holdings, Inc., a Delaware corporation (the “Company”),
and that he as such officer, being authorized to do so, executed the foregoing
instrument for the purposes therein contained by himself as such officer on
behalf the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, personally
appeared Michael T. Kennedy who acknowledged himself to be the President of
Wincup Holdings, Inc., a Delaware corporation (the “Sole Member”), the sole
member of WinCup GP, L.L.C., a Delaware limited liability company (the “General
Partner”), the general partner of WinCup Texas, Ltd., a Texas limited
partnership (the “Partnership”), and that he, as such officer of the Sole Member
of the General Partner, executed the foregoing instrument for the purposes
therein contained by signing his name on behalf of the Sole Member.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, the undersigned
officer, personally appeared Paul D. Ridder who acknowledged himself to be the
President of Radnor Chemical Corporation, a Delaware corporation (the
“Company”), and that he as such officer, being authorized to do so, executed the
foregoing instrument for the purposes therein contained by himself as such
officer on behalf the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006,, before me, a Notary Public, the
undersigned officer, personally appeared Paul D. Ridder who acknowledged himself
to be the President of StyroChem Delaware, Inc., a Delaware corporation (the
“Company”), and that he as such officer, being authorized to do so, executed the
foregoing instrument for the purposes therein contained by himself as such
officer on behalf the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, personally
appeared Paul D. Ridder who acknowledged himself to be the President of Radnor
Chemical Corporation, a Delaware corporation (the “Sole Member”), the sole
member of StyroChem GP, L.L.C., a Delaware limited liability company (the
“Company”) and that he, as such officer of the Sole Member of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, personally
appeared Paul D. Ridder who acknowledged himself to be the President of Radnor
Chemical Corporation, a Delaware corporation (the “Sole Member”), the sole
member of StyroChem LP, L.L.C., a Delaware limited liability company (the
“Company”) and that he, as such officer of the Sole Member of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, personally
appeared Michael T. Kennedy who acknowledged himself to be the President of
Wincup Holdings, Inc., a Delaware corporation (the “Sole Member”), the sole
member of WinCup GP, L.L.C., a Delaware limited liability company (the
“Company”) and that he, as such officer of the Sole Member of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, personally
appeared Michael T. Kennedy who acknowledged himself to be the President of
Wincup Holdings, Inc., a Delaware corporation (the “Sole Member”), the sole
member of WinCup LP, L.L.C., a Delaware limited liability company (the
“Company”) and that he, as such officer of the Sole Member of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, the undersigned
officer, personally appeared Paul D. Ridder who acknowledged himself to be the
President of WinCup Europe Delaware, Inc., a Delaware corporation (the
“Company”), and that he as such officer, being authorized to do so, executed the
foregoing instrument for the purposes therein contained by himself as such
officer on behalf the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA

   )       )    SS:

COUNTY OF DELAWARE

   )   

On this, the 14th day of June, 2006, before me, a Notary Public, the undersigned
officer, personally appeared Paul D. Ridder who acknowledged himself to be the
President of StyroChem Europe Delaware, Inc., a Delaware corporation (the
“Company”), and that he as such officer, being authorized to do so, executed the
foregoing instrument for the purposes therein contained by himself as such
officer on behalf the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Susan E. Dear

Notary Public

 

Commission expires January 8, 2009.   

Notarial Seal

Susan E. Dear, Notary Public

Bethel Twp., Delaware County

My Commission Expires January 8, 2009



--------------------------------------------------------------------------------

Schedules Omitted



--------------------------------------------------------------------------------

ANNEX A HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECRETARY OF THE
COMMISSION PURSUANT TO THE REGISTRANT’S APPLICATION OBJECTING TO DISCLOSURE AND
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2.